Exhibit 10.12

NOTE PURCHASE AGREEMENT

THIS NOTE PURCHASE AGREEMENT dated as of July 12, 2001 by and between E-LOAN,
INC., a Delaware corporation (the "Company"), and The Charles Schwab
Corporation, a Delaware corporation ("Purchaser").

R E C I TA L S:

WHEREAS, the Company has authorized the issuance and sale of a note in exchange
for certain consideration; and

WHEREAS, the Purchaser desires to purchase and the Company desires to sell its
8% Convertible Note (the "Note") on the terms and conditions set forth herein;
and

WHEREAS, the Note, attached hereto as Exhibit A, will be convertible by its
holder, into shares (the "Conversion Shares") of the Company's common stock,
$0.001 par value per share (the "Common Stock");

NOW, THEREFORE, in consideration of the mutual covenants and agreements, the
Company and Purchaser hereby agree as follows:



Purchase and Sale of the Note

Purchase and Sale of the Note

. Subject to the terms and conditions set forth in this Agreement and in
reliance upon the Company's and Purchaser's respective representations set forth
herein, on the Closing Date the Company shall sell to the Purchaser, and the
Purchaser shall purchase from the Company the Note for $5,000,000 (the "Purchase
Price"). The sale and purchase shall be effected on the Closing Date by the
Company delivering to the Purchaser the duly executed Note against delivery by
the Purchaser to the Company of cash by wire transfer of immediately available
funds in the amount of the Purchase Price.



The Closing. The closing of the sale and purchase of the Note hereunder (the
"Closing") shall take place at the offices of Allen Matkins Leck Gamble &
Mallory LLP, 333 Bush Street, 17th Floor, San Francisco, California, or such
other location as Purchaser and the Company shall agree, on July 12, 2001 or
such other date as the Purchaser and the Company shall agree (the "Closing
Date").

Purchaser. The Purchaser may, by notice in writing to the Company, assign its
rights to purchase the Note to one of its Affiliates; provided that, the
representations and warranties set forth in Article III are true with regard to
the assignee and the assignee shall agree to be bound by the terms of this
Agreement.



Representations and Warranties of the Company

The Company represents and warrants to the Purchaser that except as set forth on
Schedule II hereto (which schedule shall note the section of this Article II to
which such exception refers and any such exception shall apply only to the
section so referenced):

Organization; Good Standing. The Company is a corporation duly incorporated,
validly existing and in good standing under the laws of the State of Delaware
and has all requisite corporate power and authority to own and operate its
properties and assets and to carry on its business as it is presently being
conducted and as proposed to be conducted.

Capital Stock. Immediately prior to the Closing, the authorized capital stock of
the Company consisted of: (i) 150,000,000 shares of Common Stock of which, on
May 31, 2001, 53,826,637 shares were duly and validly issued, fully paid,
nonassessable and outstanding, 14,237,969 are reserved for issuance upon the
exercise of stock options granted or to be granted under the Company's 1997
Stock Option Plan and 2,568,984 are reserved for issuance upon purchase under
the Company's 1999 Employee Stock Purchase Plan, and 13,400,000 are reserved for
issuance upon the exercise of warrants issued by the Company, and (ii) 5,000,000
shares of Preferred Stock, par value $0.001 per share, of which no shares are
outstanding. Except as set forth above, (i) there are no shares of capital stock
or other equity securities of the Company outstanding and (ii) there are no
outstanding warrants, options, agreements, convertible or exchangeable
securities or other commitments pursuant to which the Company is or may become
obligated to issue, sell, purchase, return or redeem any shares of capital stock
or other securities of the Company, and there are not any equity securities of
the Company reserved for issuance for any purpose. All issued and outstanding
shares of the Company's capital stock have been duly authorized and validly
issued, are fully paid and nonassessable, and were issued in compliance with all
applicable state and federal laws concerning the issuance of securities. No
Person has or will have any preemptive rights to subscribe for the Note or the
Conversion Shares.

Authority; Execution and Delivery; Enforceability. This Agreement, the Note, the
Security Agreement to be entered into by and among the Company and the Purchaser
on the Closing Date in substantially the form attached as Exhibit B (the
"Security Agreement") and that certain Registration Rights Agreement to be
entered into by and among the Company and the Purchaser on the Closing Date in
substantially the form of Exhibit C attached hereto (the "Rights Agreement")
(together, with the Intercreditor Agreements in substantially the forms of
Exhibit D attached hereto (the "Intercreditor Agreements"), this Agreement, the
Note, the Security Agreement and the Rights Agreement are collectively referred
to as the "Transaction Documents") have been, or at the Closing, in the case of
the Note, the Security Agreement and the Rights Agreement, will have been, duly
executed and delivered by the Company and each constitutes or, in the case of
the Note, the Security Agreement, and the Rights Agreement, will constitute at
the Closing the valid and binding obligation of the Company, enforceable against
the Company in accordance with its terms. The Board of Directors of the Company
has duly authorized the execution, delivery, and performance of the Transaction
Documents (other than the Intercreditor Agreements), and the exchange of the New
Warrant for the Old Warrant. No other corporate action is necessary to authorize
the execution or delivery of the Note, the Security Agreement, the Conversion
Shares or the performance by the Company of its obligations hereunder and
thereunder, including the exchange of the New Warrant for the Old Warrant. All
approvals of any matters required by the Company's Board of Directors have been
made by a majority of the directors (other than any director designated by the
Purchaser). Such approval required by the preceding sentence may include a
unanimous written consent signed by all of the directors of the Company in which
any potential conflict which may exist for any director designated by the
Purchaser shall be discussed.*

Conversion Shares.

At least 4,716,981 shares of Common Stock (subject to adjustment pursuant to the
Company's covenant set forth in Section 6.10) have been duly authorized and
reserved for issuance upon the conversion of the Note. Upon conversion in
accordance with the Note, the Conversion Shares will be validly issued, fully
paid and nonassessable shares of Common Stock of the Company issued free and
clear of any Lien, and no Person has or will have any preemptive rights to
subscribe for such Conversion Shares.

(b) Assuming that the representations and warranties of the Purchaser set forth
in Article III are true and correct and that any certificates evidencing the
Conversion Shares shall contain a legend substantially similar to that set forth
in Section 3.03, the issuance of the Conversion Shares is exempt from the
registration and prospectus delivery requirements of the Act as currently in
effect, and the Conversion Shares have been or will be registered or qualified
(or exempt from registration and qualification) under the registration, permit
or qualification requirements of all applicable state securities laws as
currently in effect.

No Consent. Neither the nature of the business which the Company currently
conducts or proposes to conduct, nor any relationship between the Company and
any other Person, nor any circumstance in connection with the creation,
authorization, issuance, offer or sale of the Note or the Conversion Shares, nor
the execution and performance of any of the Transaction Documents, is such as to
require a consent, approval or authorization of, or filing, registration or
qualification with, any Governmental Authority on the part of the Company or the
vote, consent or approval in any manner of any lender to the Company or the
holders of any security of the Company as a condition to the execution, delivery
and performance of the Transaction Documents other than consents or approvals of
Bank One, NA, Greenwich Capital Financial Products, Inc. and GE Capital Mortgage
Services, Inc. which consents the Company represents will have been obtained on
or prior to the Closing. In addition to the foregoing, there are no consents or
waivers, other than those which have been obtained, which the Company must
obtain so as to be able to fulfill its obligations and to provide the Purchaser
with all of its rights under the Transaction Documents, including the right to
acquire the Conversion Shares upon the conversion of the Note.

Authorization To Do Business. The Company has filed all documents necessary to
qualify it to do business as a foreign corporation, and the Company is in good
standing under the laws of each jurisdiction in which the conduct of the
Company's business or the nature of the property owned by the Company requires
such qualification.

Control. The Company does not own or Control, and is not owned or Controlled by,
directly or indirectly, any corporation, partnership, business trust,
association or other business entity other than E-Loan International, Inc., a
British Virgin Islands corporation which is a wholly-owned subsidiary of the
Company, and E-Loan Japan K.K., nor does the Company hold or own, directly or
indirectly, any equity investment or interest in any other Person.

Property. The Company owns or leases all of the property and assets necessary
for its business as currently conducted and as proposed to be conducted and no
such leases may be terminated without the Company's consent where termination of
any of such leases, individually or in the aggregate, could reasonably be
expected to result in a Material Adverse Effect. The Company owns its property
and assets free and clear of all Liens, except those that arise in the ordinary
course of business and do not materially impair the Company's ownership or use
of such property or assets. With respect to the property and assets which the
Company leases, the Company is in compliance with such leases and holds a valid
and marketable leasehold interest free of any Liens or claims which,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect. All such leases are enforceable in accordance with
their terms and the Company has not received any notice of any default
thereunder.

Intellectual Property. The Company owns or possesses sufficient legal rights to
all trademarks, service marks, trade names, business names, brand names, logos,
domain names, copyrights, copyright registrations, designs, design
registrations, trade secrets, licenses, and information and proprietary rights
and processes (collectively, "Intellectual Property") for its business as now
conducted and as proposed to be conducted. The conduct of the business of the
Company as presently conducted and as proposed to be conducted does not violate,
conflict with, misappropriate or infringe the Intellectual Property of any other
Person. No claims are pending or, to the knowledge of the Company, threatened,
against the Company by any Person with respect to the ownership, validity,
enforceability, effectiveness or use in the business of the Company of any
Intellectual Property. Except with respect to the Company's "E-Loan" trademarks,
service marks and trade names, the Company is not aware of any Person which is
materially infringing, misappropriating or violating any of its Intellectual
Property.

Litigation. There are no actions, suits, proceedings or investigations pending
or, to the best of the Company's knowledge and belief, any basis therefor or
threat thereof, against or affecting the Company which question the validity of
any Transaction Document or the right of the Company to enter into or execute
any of such agreements or documents, or to consummate the transactions
contemplated thereby, or, which could reasonably be expected to result, either
individually or in the aggregate, in a Material Adverse Effect. The foregoing
includes, without limitation, actions pending or threatened (or any substantive
basis therefor known to the Company) involving the prior employment of any of
the Company's employees, use in connection with the Company's business of any
information or techniques allegedly proprietary to any former employers of the
Company's employees, or obligations of the Company's employees under any
agreements with their prior employers. The Company is not a party or subject to
the provisions of any order, writ, injunction, judgment or decree of any court
or Governmental Authority. There is no action, suit, proceeding or investigation
by the Company currently pending or which the Company intends to initiate.

Regulatory; No Violation; No Conflicts.

The Company has in all material respects duly complied with, and is presently in
due compliance with, and is not in default in any material respect under any
applicable law, ordinance, code, rule, statute, regulation, judgment, decree,
writ, ruling, injunction, order or any other requirement of any Governmental
Authority relating in any way or applicable in any manner to the Company, its
properties or business (collectively, "Legal Requirements"), including, without
limitation, all Legal Requirements relating to, in the United States, the
Federal Trade Commission Act, and all regulations issued thereunder, and there
is no pending claim by the Federal Trade Commission or any other Governmental
Authority, whether national, state or local, in the United States or elsewhere,
that the Company is not in such compliance or is in such breach. The Company
holds, and is in compliance with, all franchises, licenses, permits, waivers,
registrations, certificates, consents, approvals or authorizations required by
any applicable Legal Requirement (collectively, "Permits") and has not received
any notice asserting any noncompliance with, or breach or violation of, any
Legal Requirement or Permit. The preceding sentence shall not apply to any
matter for which the failure to obtain a Permit or to comply will not result in
a Material Adverse Effect. The Company possesses all Permits required for the
conduct of its business as now being operated, and has no reason to believe that
it will be unable to obtain any Permits which are required for the future
conduct of such business.

The Company is not in violation or default of any provisions of its Certificate
of Incorporation or By-Laws.

Neither the execution, delivery and performance of the Transaction Documents nor
the conversion of the Note into the Conversion Shares will result in any
violation of, be in conflict with, give rise to a right of termination,
cancellation or acceleration of any obligation or to loss of a material benefit
under, or constitute a default under, with or without the passage of time or the
giving of notice: (i) any Legal Requirement or Permit; (ii) any Contract,
obligation or commitment to which the Company is a party or by which it is
bound; or (iii) the terms and conditions of the Certificate of Incorporation or
By-Laws.

The Company has not received any notice or letters of inquiry from the Nasdaq
National Market in connection with the delisting or potential delisting of the
Common Stock.

Except as set forth in the Transaction Documents, the execution, delivery and
performance of the Transaction Documents and the conversion of the Note into the
Conversion Shares will not result in the creation or imposition of any Lien on
any asset of the Company.

Material Contracts. The Company has filed all material agreements as exhibits to
filings with the Securities and Exchange Commission ("SEC") under the Securities
Act of 1933, as amended (the "Act"), and the Securities Exchange Act of 1934, as
amended (the "Exchange Act"), that are required to be filed as exhibits under
the rules and regulations of the SEC. All such agreements filed as exhibits,
together with any other agreements which would be required to be filed pursuant
to any future filing of a Quarterly Report on Form 10-Q by the Company, are
referred to as "Contracts". Each of the Contracts is valid, binding and in full
force and effect and is enforceable by the Company in accordance with its terms.
The Company has performed all material obligations required to be performed by
it to date under each of the Contracts and is not (with or without the lapse of
time or the giving of notice or both) in breach or default in any material
respect thereunder and, to the knowledge of the Company, no other party to any
of the Contracts is (with or without the lapse of time or the giving of notice
or both) in breach or default in any material respect thereunder. The Company
has avoided every condition, and has not performed any act, the occurrence of
which would result in the Company's loss of any right granted under any contract
which would result in a Material Adverse Effect. The Company has not granted any
security interest in any of the Collateral (as such term is defined in the
Security Agreement) other than to Bank One, NA, with a priority ahead of the
Note or the security interest granted to Christian A. Larsen.

Financial Information. The most recent audited financial statements of the
Company included within reports filed by the Company with the SEC prior to the
date hereof (the "Financial Statements") are complete and correct in all
material respects and have been prepared in accordance with GAAP applied on a
consistent basis with each other and with the financial statements of all
previous fiscal periods (subject only, in the case of unaudited statements, to
normal, recurring audit adjustments). The Company maintains and will continue to
maintain a standard system of accounting established in accordance with GAAP. As
of the date of the Financial Statements, the Company had incurred no
Indebtedness other than that disclosed on the Financial Statements. Except as
previously disclosed to Purchaser, since the date of those Financial Statements,
the Company has not:

incurred any Indebtedness, except current liabilities incurred in the ordinary
course of business, none of which (individually or in the aggregate) could
reasonably be expected to result in a Material Adverse Effect;

discharged or satisfied any Liens other than those securing, or paid any
obligation or liability other than, current liabilities shown on the Financial
Statements and current liabilities incurred since the most recent date thereof,
in each case in the usual and ordinary course of business;

mortgaged, pledged or subjected to Lien any of its assets, tangible or
intangible other than in the usual and ordinary course of the Company's
business;

sold, transferred or leased any of its assets except in the usual and ordinary
course of business;

canceled or compromised any debt or claim, or waived or released any right of
material value;

suffered any physical damage, destruction or loss (whether or not covered by
insurance) to Company assets which either alone or in the aggregate could
reasonably be expected to result in a Material Adverse Effect;

entered into any transaction other than in the usual and ordinary course of
business except for the transactions contemplated by the Transaction Documents;

declared or paid any dividends or other distributions with respect to its
outstanding shares of Common Stock;

breached any covenant of any Contract or suffered a breach in any Contract by
any other party to such Contract; or

suffered or experienced any other change that, individually or in the aggregate,
could reasonably be expected to result in a Material Adverse Effect.

No Voting Agreement. There are no outstanding stockholder agreements, voting
trusts, proxies or other arrangements or understandings among the stockholders
of the Company or with the Company relating to the voting of their respective
shares or other securities issued by the Company which include voting rights.

No Brokers or Finders. No person, firm or corporation has or will have, as a
result of any act or omission by the Company, any right, interest or valid claim
against the Purchaser for any commission, fee or other compensation as a finder
or broker, or in any similar capacity, in connection with the transactions
contemplated by the Transaction. The Company will indemnify and hold the
Purchaser harmless against any and all liability with respect to any such
commission, fee or other compensation which may be payable or determined to be
payable as a result of the actions of the Company in connection with the
transactions contemplated by the Transaction Documents.

Taxes.

For purposes of this Agreement:

"Tax" or "Taxes" shall mean all federal, state, county, local, municipal,
foreign and other taxes, assessments, duties or similar charges of any kind
whatsoever, including all corporate franchise, income, sales, use, ad valorem,
receipts, value added, profits, license, withholding, payroll, employment,
excise, premium, property, customs, net worth, capital gains, transfer, stamp,
documentary, social security, environmental, alternative minimum, occupation,
recapture and other taxes, and including all interest, penalties and additions
imposed with respect to such amounts, and all amounts payable pursuant to any
agreement or arrangement with respect to Taxes.

"Taxing Authority" shall mean any domestic, foreign, federal, national, state,
county or municipal or other local government, any subdivision, agency,
commission or authority thereof, or any quasi-governmental body exercising tax
regulatory authority.

"Tax Return" or "Tax Returns" shall mean all returns, declarations of estimated
tax payments, reports, estimates, information returns and statements, including
any related or supporting information with respect to any of the foregoing,
filed or to be filed with any Taxing Authority in connection with the
determination, assessment, collection or administration of any Taxes.

(i) The Company, and any affiliated group, within the meaning of Section 1504 of
the Code, of which the Company is or has been a member, has filed or caused to
be filed in a timely manner (within any applicable extension periods) all
material Tax Returns required to be filed by the Code or by applicable state,
local or foreign tax laws, (ii) all material Taxes with respect to taxable
periods covered by such Tax Returns, and all other Taxes for which the Company
is or might otherwise be liable have been timely paid in full or will be timely
paid in full by the due date thereof and the most recent audited financial
statements for the Company reflect an adequate reserve for all Taxes payable by
the Company for all taxable periods and portions thereof through the date of
such financial statements, and (iii) there are no material liens for Taxes with
respect to any of the assets or properties of the Company.

No Tax Return of the Company has ever been examined by the Internal Revenue
Service. No material Tax Return of the Company or any affiliated group of which
the Company is or has ever been a member is under audit or examination by any
Taxing Authority, and no written or unwritten notice of such an audit or
examination has been received by the Company.

Each material deficiency resulting from any audit or examination relating to
Taxes by any Taxing Authority has been timely paid. No material issues relating
to Taxes were raised by the relevant Taxing Authority in any completed audit or
examination that can reasonably be expected to recur in a later taxable period.
The relevant statute of limitations is closed with respect to the federal,
foreign and material state and local Tax Returns of the Company and any
affiliated group of which the Company has ever been a part for all years through
December 31, 1996.

The Company is not party to or bound by any tax sharing agreement, tax indemnity
obligation or similar agreement, arrangement or practice with respect to Taxes
(including any advance pricing agreement, closing agreement or other agreement
relating to Taxes with any Taxing Authority).

The Company is not required to include in a taxable period ending after the
Closing Date taxable income attributable to income that accrued in a prior
taxable period but was not recognized in any prior taxable period as a result of
the installment method of accounting, the long-term contract method of
accounting, the cash method of accounting or Section 381 of the Code or any
comparable provision of state, local, or foreign Tax law, or for any other
reason.

(i) No property of the Company is "tax exempt use property" within the meaning
of Section 168(h) of the Code, (ii) the Company is not a party to any lease made
pursuant to Section 168(f)(8) of the Internal Revenue Code of 1954, and (iii)
none of the assets of the Company are subject to a lease under Section 7701(h)
of the Code or under any predecessor section thereof.

(i) There are no outstanding agreements or waivers extending, or having the
effect of extending, the statutory period of limitation applicable to any
material Tax returns required to be filed with respect to the Company, (ii)
neither the Company, nor any affiliated group, within the meaning of Section
1504 of the Code, of which the Company is or has been a member, has requested
any extension of time within which to file any material Tax return, which return
has not yet been filed, and (iii) no power of attorney with respect to any Taxes
has been executed or filed with any Taxing Authority by or on behalf of the
Company.

The Company has complied in all respects with all applicable laws relating to
the payment and withholding of Taxes (including withholding of Taxes pursuant to
Sections 1441, 1442, 3121 and 3402 of the Code or any comparable provision of
any state, local or foreign laws) and have, within the time and in the manner
prescribed by applicable law, withheld from and paid over to the proper Taxing
Authorities all amounts required to be so withheld and paid over under
applicable laws.

The Company is not a real property holding company within the meaning of Section
897 of the Code.

The Company is not a "foreign person" within the meaning of Section 1445 of the
Code.

Disclosure. The Purchaser has access to a true and complete copy of each report,
schedule, registration statement and definitive proxy statement, including
exhibits filed therewith (but excluding exhibits incorporated therein by
reference and not attached thereto), filed by the Company during the fiscal year
ended December 31, 2000, and any subsequent interim periods, with the SEC (the
"SEC Documents"), which are all the documents that the Company was required to
file. As of their respective dates and, except to the extent information
contained therein has been revised or superseded by a later filed SEC Document,
as of the date hereof, none of the SEC Documents contained or contains any
untrue statement of a material fact or omits to state a material fact required
to be stated therein or necessary in order to make the statements therein, in
light of the circumstances under which they were made, not misleading. The
financial statements of the Company included in the SEC Documents comply as to
form in all material respects with applicable accounting requirements and the
published rules and regulations with respect thereto, have been prepared in
accordance with GAAP during the periods presented and fairly present (subject
only, in the case of the unaudited statements, to normal, recurring audit
adjustments) the financial position of the Company as of the date thereof and
the results of its operations and its cash flows for the periods then ended. To
the best of the Company's knowledge, the financial projections provided by the
Company to the Purchaser in connection with the Company's second quarter of 2001
reflect the reasonable estimates of revenues and earnings for such quarter by
the Company's management.

Environmental Matters.

Except for matters that, individually or in the aggregate, could not reasonably
be expected to result in a Material Adverse Effect, the Company (i) has not
failed to comply with any Environmental Law or to obtain, maintain or comply
with any permit, license or other approval required under any Environmental Law,
(ii) has not become subject to any Environmental Liability, (iii) has not
received notice of any claim with respect to any Environmental Liability or (iv)
does not know of any basis for any Environmental Liability.

Investment and Holding Company Status. The Company is not (a) an "investment
company" as defined in, or subject to regulation under, the Investment Company
Act of 1940 or (b) a "holding company" as defined in, or subject to regulation
under, the Public Utility Holding Company Act of 1935.

ERISA. No ERISA Event has occurred or is reasonably expected to occur that, when
taken together with all other such ERISA Events for which liability is
reasonably expected to occur, could reasonably be expected to result in a
Material Adverse Effect.

Insurance. The Company maintains policies of fire and casualty, liability and
other forms of insurance, including directors' and officers' insurance, in such
amounts, with such deductibles and against such risks and losses as are
customarily maintained by companies engaged in the same or similar businesses.
All such policies are in full force and effect, all premiums due and payable
thereon have been paid (other than retroactive or retrospective premium
adjustments that are not yet, but may be, required to be paid with respect to
any period ending prior to the Closing Date), and no notice of cancellation or
termination has been received with respect to any such policy which has not been
replaced on substantially similar terms prior to the date of such cancellation.
The activities and operations of the Company have been conducted in a manner so
as to conform in all material respects to all applicable provisions of such
insurance policies.

Sources of Available Funds. The Company maintains warehouse lines of credit and
other credit facilities that provide sufficient amounts of financing necessary
for its business as currently conducted and as proposed to be conducted. As of
May 31, 2001, the total amount of mortgage loans held-for-sale was $216,505,178.
All such mortgage loans are listed as current assets on the Company's most
recent balance sheet.

Maintenance of Common Stock. The Company at the Closing will have, a sufficient
number of authorized but unissued shares of Common Stock reserved for issuance
upon the conversion of the Note.

Employee and Labor Matters. (i) There is not any, and during the past five years
there has not been any, labor strike, dispute, work stoppage or lockout pending,
or, to the knowledge of the Company, threatened, against or affecting the
Company; (ii) to the knowledge of the Company, no union organizational campaign
is in progress with respect to the employees of the Company and no question
concerning representation of such employees exists; (iii) the Company is not
engaged in any unfair labor practice; (iv) there are not any unfair labor
practice charges or complaints against the Company pending, or, to the knowledge
of the Company, threatened, before the National Labor Relations Board; (v) there
are not any pending, or, to the knowledge of the Company, threatened, union
grievances against the Company as to which there is a reasonable possibility of
adverse determination and that, if so determined, individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect; (vi)
there are not any pending, or, to the knowledge of the Company, threatened,
charges against the Company or any of its current or former employees before the
Equal Employment Opportunity Commission or any state or local agency responsible
for the prevention of unlawful employment practices; and (vii) the Company has
not received written or oral communication during the past five years of the
intent of any Governmental Authority responsible for the enforcement of labor or
employment laws to conduct an investigation of the Company and, to the knowledge
of the Company, no such investigation is in progress.

Certain Regulatory Matters. The Company is not currently engaged in any activity
not permitted by Section 4(c)(8) of the Bank Holding Company Act of 1956, as
amended (the "Bank Act"), or Regulation Y of the Federal Reserve Board (12 CFR
225.28(b)) ("Regulation Y"). In addition, none of the sale of the Note pursuant
to this Agreement; the conversion of the Note into the Conversion Shares, based
on information currently known to the Company; nor the exchange of the Old
Warrant for the New Warrant shall require the Company to obtain approval from
any Governmental Authority, including in connection with any mortgage brokerage
or other similar license, except any approval necessary (i) as a result of any
matter specific to the operations or nature of the Purchaser of which the
Company is not aware, (ii) in connection with the Hart-Scott-Rodino Antitrust
Improvements Act of 1976, as amended ("HSR Act"), or (iii) any approval which if
not obtained would not have a Material Adverse Effect. To the Company's
knowledge, neither the acquisition by the Purchaser of the Note (or the
Conversion Shares issuable upon conversion thereof), nor the exchange of the Old
Warrant by Schwab for the New Warrant (or the Shares of Common Stock issuable
upon the exercise or conversion thereof) to be issued to Purchaser shall require
Schwab or any Purchaser to register as a real estate broker, mortgage broker,
mortgage lender, or otherwise with any Governmental Authority.

Acknowledgment Regarding Purchaser's Investment. The Company acknowledges and
agrees that the Purchaser is acting solely in the capacity of arm's length
purchaser with respect to the Transaction Documents and the transactions
contemplated hereby and thereby. The Company further acknowledges that the
Purchaser is not acting as a financial advisor or fiduciary of the Company (or
in any similar capacity) with respect to the Transaction Documents and the
transactions contemplated hereby and thereby and any advice given by the
Purchaser or any of its representatives or agents in connection with the
Transaction Documents and the transactions contemplated hereby and thereby is
merely incidental to such Purchaser's purchase of the Note. The Company further
represents to the Purchaser that the Company's decision to enter into the
Transaction Documents and the other transactions contemplated hereby and thereby
has been based solely on the independent evaluation of the Company and its
representatives.



Representations and Warranties of Purchaser

The Purchaser represents and warrants to the Company as follows:

Investment for Own Account. The Purchaser is acquiring the Note hereunder for
its own account for investment only and not with a view to any public
distribution of the Note; and the Purchaser will not offer to sell or otherwise
dispose of the Note except pursuant to Article V hereof. No other Person has
been granted by the Purchaser any right with respect to or interest in the Note,
nor has it agreed to give any Person any such interest or right in the future.

Offering Exemption. The Purchaser understands that the Note has not been
registered under the Act, nor qualified under any state securities laws, and
that it is being offered and sold pursuant to an exemption from such
registration and qualification based in part upon the representations of such
party contained herein. The Purchaser is an "accredited investor", as defined in
Rule 501 of Regulation D under the Act.

Legends. The Purchaser understands that certificates representing the Note and
any Conversion Shares issued prior to the effectiveness of a registration
statement registering the resale of the Conversion Shares will be endorsed with
the following legend:

"THE SECURITIES EVIDENCED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED, OR ANY STATE SECURITIES LAWS. NO SALE OR DISPOSITION
MAY BE EFFECTED WITHOUT (i) EFFECTIVE REGISTRATION STATEMENTS RELATED THERETO,
(ii) AN OPINION OF COUNSEL OR OTHER EVIDENCE, REASONABLY SATISFACTORY TO THE
COMPANY, THAT REGISTRATIONS ARE NOT REQUIRED, or (iii) RECEIPT OF NO-ACTION
LETTERS FROM THE APPROPRIATE GOVERNMENTAL AUTHORITIES."

Removal of Legend. The Purchaser understands and agrees that any legend endorsed
on a certificate or instrument evidencing the Note or the Conversion Shares
shall be removed, and the Company shall issue a certificate or instrument
without such legend to the holder of such security only (a) if such security is
being disposed of pursuant to registration under the Act and any applicable
state acts or pursuant to Rule 144 or any similar rule then in effect, or (b) if
such holder provides the Company with an opinion of counsel satisfactory to it
to the effect that a sale, transfer, assignment, offer, pledge or distribution
for value of such security may be made without registration and that such legend
is not required to satisfy the applicable exemption from registration.

Acts and Proceedings. This Agreement has been duly authorized by all necessary
action on the part of Purchaser, has been duly executed and delivered by the
Purchaser, and is a valid and binding agreement upon the part of the Purchaser.

No Brokers or Finders. No person, firm or corporation has or will have, as a
result of any act or omission by the Purchaser, any right, interest or valid
claim against the Company for any commission, fee or other compensation as a
finder or broker, or in any similar capacity, in connection with the
transactions contemplated by the Transaction Documents. The Purchaser will
indemnify and hold the Company harmless against any and all liability with
respect to any such commission, fee or other compensation which may be payable
or determined to be payable as a result of the actions of the Purchaser in
connection with the transactions contemplated by the Transaction Documents.



Covenants of the Purchaser

Sales

. The Purchaser covenants that it will not sell or otherwise transfer the Note
or the Conversion Shares acquired by it hereunder other than pursuant to (i)
Rule 144 or any similar or analogous rule or rules or (ii) an effective
registration under the Act or in a transaction which, in the opinion of counsel
reasonably satisfactory to the Company, qualifies as an exempt transaction under
the Act and the rules and regulations promulgated thereunder.





Conditions

Conditions of the Purchaser's Obligations

. The obligations of the Purchaser hereunder shall not become effective until
the date on which each of the following conditions is satisfied (or waived in
accordance with Section 7.02):



The Purchaser (or its counsel) shall have received from the Company a
counterpart of this Agreement, the executed Note, a counterpart of the Security
Agreement and a counterpart of the Rights Agreement each signed on behalf of the
Company;

The Purchaser (or its counsel) shall have received from the Company counterparts
of the Intercreditor Agreements executed by all of the parties thereto;

The Purchaser shall have received such documents and certificates as it or its
counsel may reasonably request relating to the organization, existence and good
standing of the Company, the authorization of the transactions contemplated in
this Agreement and the other Transaction Documents and any other legal matters
relating to the Company, this Agreement or the transactions contemplated hereby
or thereby, all in form and substance satisfactory to the Purchaser and its
counsel;

The representations and warranties of the Company under this Agreement shall be
true in all material respects and the Purchaser shall have received from the
Company's Financial Officer a certificate dated as of the Closing Date with the
same effect as though made on and as of the Closing Date stating that the
representations and warranties of the Company as set forth in this Agreement are
true in all material respects as of the Closing Date and that the Company has
suffered no Material Adverse Effect;

The Company shall have performed and complied in all respects with the
agreements and conditions required by this Agreement to be performed and
complied with by it prior to or as of the Closing, including without limitation
the execution and delivery by the Company of the other Transaction Documents
(other than the Intercreditor Agreements);

All registrations, qualifications, permits and approvals required under
applicable state securities laws for the lawful execution and delivery of this
Agreement and the offer, sale, issuance and delivery of the Note shall have been
obtained;

All corporate and other proceedings and actions taken in connection with the
transactions contemplated hereby and in the other Transaction Documents and all
certificates, opinions, agreements, instruments and documents mentioned herein
or incident to any such transaction shall be satisfactory in form and substance
to the Purchaser and its counsel;

The Purchaser shall have received a favorable opinion from legal counsel to the
Company in substantially the form of Exhibit E attached to this Agreement;

The Company shall have issued to Purchaser the New Warrant in exchange for the
Old Warrant previously issued to Schwab; provided that, the Company shall have
no obligation to comply with this condition if Schwab does not tender the Old
Warrant for exchange;

No Legal Requirement shall have been enacted, entered, issued, promulgated or
enforced by any Governmental Authority that prohibits or restricts the
transactions contemplated by this Agreement and the other Transaction Documents;

The Company shall have given notice to the investors under that certain
Securities Purchase Agreement, dated as of April 25, 2000 (the "Original
Purchase Agreement"), which are not the Purchaser, of the sale of the Note and
the Conversion Shares upon conversion thereof, pursuant to Section 6.10 of the
Original Purchase Agreement;

All consents required for the transactions contemplated herein and the Security
Agreement from the creditors under all of the Indebtedness of the Company shall
have been obtained by the Company. Such consents shall be in the form as shall
be satisfactory to the Purchaser;

The Company's Board of Directors shall have approved the transaction in a manner
to permit the Company to engage in a business combination with the Purchaser and
its Affiliates pursuant to Section 203 of the Delaware General Corporation Law
in the event that Purchaser exercises the New Warrant or Schwab the Continuing
Warrant;

The Common Stock shall then be traded on the Nasdaq National Market and not
subject to any stop orders or suspensions of trading for any reason. All
approvals required pursuant to the rules and regulations of the Nasdaq National
Market in connection with the Transaction Documents and the issuance of the Note
or the Conversion Shares shall have been obtained.

Conditions of the Company's Obligations. The Company's obligation to sell the
Note to the Purchaser on the Closing Date is subject to the fulfillment prior to
or on the Closing Date of the conditions set forth below. In the event that any
such condition is not satisfied, Company shall not be obligated to proceed with
the sale of the Note.

The representations and warranties of the Purchaser under this Agreement shall
be true in all material respects as of the Closing with the same effect as
though made on and as of the Closing Date.

The Purchaser shall have performed and complied with all agreements or
conditions required by this Agreement to be performed and complied with by it
prior to or as of the Closing Date.



Covenants of the Company

The Company covenants and agrees with the Purchaser as follows:

Existence; Conduct of Business. The Company will do or cause to be done all
things necessary to preserve, renew and keep in full force and effect its legal
existence in good standing and the rights, licenses, permits, privileges and
franchises material to the conduct of its business.

Payment of Obligations. The Company will pay its Indebtedness and other
obligations, including Tax liabilities, before the same shall become delinquent
or in default, except where (a) the validity or amount thereof is being
contested in good faith by appropriate proceedings, (b) the Company has set
aside on its books adequate reserves with respect thereto in accordance with
GAAP, (c) such contest effectively suspends collection of the contested
obligation and the enforcement of any Lien securing such obligation, and (d) the
failure to make payment pending such contest could not reasonably be expected to
result in a Material Adverse Effect.

Maintenance of Properties. The Company will keep and maintain all property
material to the conduct of its business in good working order and condition,
ordinary wear and tear excepted.

Insurance. The Company will maintain with financially sound and reputable
insurance companies, insurance in such amounts and against such risks (including
fire and other risks insured by extended coverage) as are customarily maintained
by companies engaged in the same or similar businesses operating in the same or
similar locations, including public liability insurance against claims for
personal injury, death or property damage occurring upon, about or in connection
with the use of any properties owned, occupied or controlled by it as well as
such other insurance as may be required by law.

Compliance with Laws. The Company will comply with all laws, rules, regulations
and orders of any Governmental Authority applicable to it or its property,
except where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.

SEC Disclosures. Each report, schedule, registration statement and definitive
proxy statement filed by the Company with the SEC from and after the date of
this Agreement will comply in all material respects with the requirements of the
Exchange Act and/or the Act as applicable to such documents and none of such
documents will, when filed, contain any untrue statement of a material fact or
omit to state a material fact required to be stated therein or necessary in
order to make the statements therein, in light of the circumstances under which
they were made, not misleading. The Company shall comply with all SEC filing
requirements to which it is subject.

Covenants in Original Purchase Agreement. Nothing in this Agreement shall affect
any of the covenants contained in the Original Purchase Agreement and no
Purchaser, by entering into this Agreement shall have waived any right to
enforce any of the covenants set forth in the Original Purchase Agreement.

Use of Proceeds. The Company will use the proceeds from the sale of the Note for
general working purposes and the furtherance of the Company's business plan.

Maintenance on Nasdaq National Market, Listing of Conversion Shares. The Company
shall maintain the listing of its Common Stock on the Nasdaq National Market or
the American Stock Exchange, Inc. or the New York Stock Exchange, Inc. and the
Company shall use its reasonable best efforts to prevent the suspension of
trading or a failure to be listed on any such exchange for a period in excess of
10 consecutive trading days at any time. The Company shall secure the listing
(subject to official notice of issuance) of the Conversion Shares into which the
Note may be converted upon the Nasdaq National Market and, in the event it lists
its shares of Common Stock on any other exchange, upon such exchange, for the
Conversion Shares into which the Note may be converted as of the Closing Date,
promptly following the Closing Date. The Company shall maintain such listing or
listings so long as any other shares of Common Stock shall be so listed.

Reservation of Conversion Shares. The Company shall take all action necessary to
at all times have authorized, and reserved for the purpose of issuance, no less
than the number of shares of Common Stock needed to provide for the issuance of
the Conversion Shares (without regard to any limitations on conversions).

Transfer Agent Instructions. The Company shall issue irrevocable instructions to
its transfer agent, or any subsequent transfer agent, to issue certificates,
registered in the name of the Purchaser or its respective nominee(s), for the
Conversion Shares in such amounts as specified from time to time by the
Purchaser to the Company upon conversion of the Note (the "Irrevocable Transfer
Agent Instructions"). Prior to the registration of the Conversion Shares under
the Act, all such certificates shall bear the restrictive legend specified in
Section 3.03 of this Agreement.

Actions to Ensure Closing. The Company agrees in good faith to take any such
actions as necessary to ensure the Closing.

Notification of Redemption Right. The Company will immediately notify the
Purchaser if it determines that an event has occurred, or is almost certain to
occur within 60 days, that would give the Purchaser a right to cause the Company
to redeem the Note.

Perfection of Security Interest. The Company shall assist the Purchaser and
provide all necessary information and sign all necessary documents in order to
permit the Purchaser to perfect its interest under the Security Agreement.

Amendment of Larsen Note. The Company shall not, without the Purchaser's prior
written consent, amend any material term of the Larsen Note.



Miscellaneous

Notices

. Any notice required or permitted under this Agreement shall be in writing and
shall be delivered in person or mailed by certified or registered mail, return
receipt requested, overnight courier or facsimile, directed to the Purchaser at
The Charles Schwab Corporation, 101 Montgomery Street, San Francisco, CA 94104,
attention: Christopher V. Dodds, facsimile (415) 636-5877, with a copy to
Howard, Rice, Nemerovski, Canady, Falk & Rabkin, A Professional Corporation, at
Three Embarcadero Center, Seventh Floor, San Francisco, CA 94111, attention:
Lawrence B. Rabkin, facsimile (415) 217-5910; or (b) the Company at E-Loan,
Inc., 5875 Arnold Road, Suite 100, Dublin, CA 94568, attention: Joseph Kennedy,
facsimile (925) 556-2178, with a copy to E-Loan, Inc., 5875 Arnold Road, Suite
100, Dublin, CA 94568, attention: Edward A. Giedgowd, facsimile (925) 803-3503,
or, in any such case, at such other address or addresses as shall have been
furnished in writing by such party to the others. The giving of any notice
required hereunder may be waived in writing by the parties hereto. Every notice
or other communication hereunder shall be deemed to have been duly given or
served on the date on which personally delivered, or on the date actually
received.



Waivers; Amendments.

No failure or delay by the Purchaser in exercising any right or power hereunder
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such right or power, or any abandonment or discontinuance of steps to
enforce such a right or power, preclude any other or further exercise thereof or
the exercise of any other right or power. The rights and remedies of the
Purchaser hereunder are cumulative and are not exclusive of any rights or
remedies that it would otherwise have. No waiver of any provision of this
Agreement or consent to any departure by the Company therefrom shall in any
event be effective unless the same shall be permitted by paragraph (b) of this
Section, and then such waiver or consent shall be effective only in the specific
instance and for the purpose for which given.

Neither this Agreement nor any provision hereof or thereof may be waived,
amended or modified except pursuant to an agreement or agreements in writing
entered into by the Company and the Purchaser.

Expenses. Each party will pay all costs and expenses incurred by it in
negotiating and preparing this Agreement and in closing and carrying out the
transactions contemplated by this Agreement and the other Transaction Documents,
provided that the Company shall pay the reasonable legal fees and expenses of
the Purchaser, not to exceed $100,000 in the aggregate, in connection with such
transactions.

Survival. All covenants, agreements, representations and warranties made by the
Company in the certificates delivered in connection with or pursuant to this
Agreement shall be considered to have been relied upon by the other parties
hereto and shall survive the execution and delivery of this Agreement,
regardless of any investigation made by any such other party or on its behalf.
The provisions of Section 7.03 shall survive and remain in full force and effect
regardless of the consummation of the transactions contemplated hereby or the
termination of this Agreement or any provision hereof or thereof.

Severability. Any provision of this Agreement held to be invalid, illegal or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such invalidity, illegality or unenforceability without
affecting the validity, legality and enforceability of the remaining provisions
hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

Governing Law. This Agreement shall be construed in accordance with and governed
by the law of the State of California.

Successors and Assigns. Except as otherwise expressly provided herein, the terms
and conditions of this Agreement shall inure to the benefit of and be binding
upon the respective successors and assigns of the parties hereto. Except as
expressly provided in this Agreement, nothing in this Agreement, express or
implied, is intended to confer upon any person other than the parties hereto or
their respective successors and assigns any rights, remedies, obligations, or
liabilities under or by reason of this Agreement.

Headings. Article and Section headings are for convenience of reference only,
are not part of this Agreement and shall not affect the construction of, or be
taken into consideration in interpreting, this Agreement.

Directly or Indirectly. Where any provision in this Agreement refers to action
to be taken by, or prohibited to be taken by, any Person, such provision shall
be applicable whether such action is taken directly or indirectly by such
Person.

Legal Counsel. The Company has been informed that Howard, Rice, Nemerovski,
Canady, Falk & Rabkin, A Professional Corporation ("Howard Rice"), has
previously provided legal advice to Palo Alto Funding Group ("PAFG"), a
predecessor of the Company, and the Company hereby expressly waives any conflict
which may arise or may have arisen due to such past provision of legal advice to
PAFG arising out of the current representation by Howard Rice adverse to the
Company in connection herewith.



Definitions

Defined Terms

. As used in this Agreement, the following terms have the meanings specified
below:



"Act" has the meaning assigned to such term in Section 2.12.

"Affiliate" means, (i) with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified or (ii) any
"employee investment partnership" sponsored by Purchaser or any Person as
described in clause (i) of this definition.

"Bank Act"

has the meaning assigned to such term in Section 2.25.



"By-Laws" means the bylaws of the Company currently in force and effect and
filed with the SEC as an exhibit to the Company's filings in SEC Documents under
the Act or the Exchange Act.

"Certificate of Incorporation"

means the certificate of incorporation of the Company currently in force and
effect and filed with the SEC as an exhibit to the Company's filings in SEC
Documents under the Act or the Exchange Act.



"Closing" has the meaning assigned to such term in Section 1.02.

"Closing Date" has the meaning assigned to such term in Section 1.02.

"Code" means the Internal Revenue Code of 1986, as amended from time to time.

"Common Stock" has the meaning assigned to such term in the recitals to this
Agreement.

"Company" means E-Loan, Inc., a Delaware corporation.

"Continuing Warrant"

means the warrant, dated April 25, 2000, granted by the Company to Schwab which
grants to Schwab the right, under the conditions set forth in the warrant, to
acquire 6.5 million shares of Common Stock for $3.75 per share.



"Contracts" has the meaning assigned to such term in Section 2.12.

"Control" means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
"Controlling" and "Controlled" have meanings correlative thereto.

"Conversion Shares"

has the meaning assigned to such term in the recitals to this Agreement. The
term Conversion Shares shall include all shares of Common Stock into which the
Note can be converted on the Closing Date and all additional shares of Common
Stock into which the Note is convertible on or after the Closing Date (whether
as a result of an interest payment on the Note or otherwise).



"dollars" or "$" refers to lawful money of the United States of America.

"Environmental Laws" means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Material or to health
and safety matters.

"Environmental Liability" means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Company directly or indirectly resulting from
or based upon (a) violation of any Environmental Law, (b) the generation, use,
handling, transportation, storage, treatment or disposal of any Hazardous
Materials, (c) exposure to any Hazardous Materials, (d) the release or
threatened release of any Hazardous Materials into the environment or (e) any
contract, agreement or other consensual arrangement pursuant to which liability
is assumed or imposed with respect to any of the foregoing.

"ERISA" means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

"ERISA Affiliate" means any trade or business (whether or not incorporated)
that, together with the Company, is treated as a single employer under Section
414(b) or (c) of the Code or, solely for purposes of Section 302 of ERISA and
Section 412 of the Code, is treated as a single employer under Section 414 of
the Code.

"ERISA Event" means (a) any "reportable event", as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) the existence with
respect to any Plan of an "accumulated funding deficiency" (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (c) the
filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by the Company or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(e) the receipt by the Company or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan; (f) the incurrence by the
Company or any of its ERISA Affiliates of any liability with respect to the
withdrawal or partial withdrawal from any Plan or Multiemployer Plan; or (g) the
receipt by the Company or any ERISA Affiliate of any notice, or the receipt by
any Multiemployer Plan from the Company or any ERISA Affiliate of any notice,
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA.

"Exchange Act" has the meaning assigned to such term in Section 2.12.

"Financial Officer" means the chief financial officer, principal accounting
officer, treasurer or controller of the Company.

"Financial Statements" has the meaning assigned to such term in Section 2.13.

"GAAP" means generally accepted accounting principles in the United States of
America.

"Governmental Authority" means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity, whether foreign or domestic, exercising executive, legislative,
judicial, taxing, regulatory or administrative powers or functions of or
pertaining to government.

"Hazardous Materials" means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

"HSR Act"

has the meaning assigned to such term in Section 2.25.



"Indebtedness" of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits or advances of any
kind, (b) all obligations of such Person evidenced by bonds, debentures, notes
or similar instruments, (c) all obligations of such Person upon which interest
charges are customarily paid, (d) all obligations of such Person under
conditional sale or other title retention agreements relating to property
acquired by such Person, (e) all obligations of such Person in respect of the
deferred purchase price of property or services (excluding current accounts
payable incurred in the ordinary course of business), (f) all Indebtedness of
others secured by (or for which the holder of such Indebtedness has an existing
right, contingent or otherwise, to be secured by) any Lien on property owned or
acquired by such Person, whether or not the Indebtedness secured thereby has
been assumed, (g) all guarantees by such Person of Indebtedness of others, (h)
all capital lease obligations of such Person, (i) all obligations, contingent or
otherwise, of such Person as an account party in respect of letters of credit
and letters of guaranty and (j) all obligations, contingent or otherwise, of
such Person in respect of bankers' acceptances. The Indebtedness of any Person
shall include the Indebtedness of any other entity (including any partnership in
which such Person is a general partner) to the extent such Person is liable
therefor as a result of such Person's ownership interest in or other
relationship with such entity, except to the extent the terms of such
Indebtedness provide that such Person is not liable therefor.

"Intercreditor Agreements"

has the meaning assigned to such term in Section 2.03.



"Larsen Note"

shall mean the form of promissory note attached to that certain Amended and
Restated Loan Agreement dated July __, 2001 between the Company and Christian A.
Larsen.



"Legal Requirements" has the meaning assigned to such term in Section 2.11.

"Lien" means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, and (b) the interest of a vendor or a lessor under any conditional
sale agreement, capital lease or title retention agreement (or any financing
lease having substantially the same economic effect as any of the foregoing)
relating to such asset.

"Material Adverse Effect" means a material adverse effect on (a) the business,
assets, operations, prospects or condition, financial or otherwise, of the
Company, (b) the ability of the Company to perform any of its obligations under
this Agreement or any of the other Transaction Documents other than the
Intercreditor Agreements or (c) the rights of or benefits available to Purchaser
under this Agreement or any of the other Transaction Documents.

"Multiemployer Plan" means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

"Nasdaq National Market" shall mean the Nasdaq National Market.

"New Warrant"

means the warrant, dated July 12, 2001, to be granted to Purchaser by the
Company in exchange for the Old Warrant and in the form attached hereto as
Exhibit F which grants to Purchaser the right, under the conditions set forth in
the warrant, to acquire 1,389,000 million shares of Common Stock at $5.00 per
share.



"Old Warrant"

means the warrant dated April 25, 2000, granted by the Company to Schwab which
grants to Schwab the right, under the conditions set forth in the warrant, to
acquire 6.6 million shares of Common Stock at $15.00 per share.



"Note"

has the meaning assigned to such term in the recitals to this Agreement;



"Original Purchase Agreement"

has the meaning assigned to such term in Section 5.01(k).



"PBGC" means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

"Permits" has the meaning assigned to such term in Section 2.11.

"Person" means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

"Plan" means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Company or any ERISA Affiliate
is (or, if such plan were terminated, would under Section 4069 of ERISA be
deemed to be) an "employer" as defined in Section 3(5) of ERISA.

"Purchaser"

has the meaning assigned to such term in the recitals to this Agreement.



"Regulation Y"

has the meaning assigned to such term in Section 2.25.



"Rights Agreement"

has the meaning assigned to such term in Section 2.03.



"Schwab"

means Charles Schwab & Co., Inc., a subsidiary of the Purchaser.



"SEC" has the meaning assigned to such term in Section 2.12.

"SEC Documents" has the meaning assigned to such term in Section 2.17.

"security" or "securities" has the meaning set forth in Section 2(1) of the Act.

"Security Agreement"

has the meaning assigned to such term in Section 2.03.



"subsidiary" means, with respect to any Person (the "parent") at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent's consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which Shares or other ownership interests representing more than 50% of
the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (b) that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent.

"Transaction Documents"

has the meaning assigned to such term in Section 2.03.



"Withdrawal Liability" means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

Terms Generally. The definitions of terms herein shall apply equally to the
singular and plural forms of the terms defined. Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms. The words "include", "includes" and "including" shall be deemed to
be followed by the phrase "without limitation". The word "will" shall be
construed to have the same meaning and effect as the word "shall". Unless the
context requires otherwise (a) any definition of or reference to any agreement,
instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person's successors and
assigns, (c) the words "herein", "hereof" and "hereunder", and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement and (e) the words
"asset" and "property" shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, the Note, accounts and contract rights.

Accounting Terms; GAAP. Except as otherwise expressly provided herein, all terms
of an accounting or financial nature shall be construed in accordance with GAAP,
as in effect from time to time; provided that, if the Company notifies Purchaser
that the Company requests an amendment to any provision hereof to eliminate the
effect of any change occurring after the date hereof in GAAP or in the
application thereof on the operation of such provision (or if Purchaser notifies
the Company that it requests an amendment to any provision hereof for such
purpose), regardless of whether any such notice is given before or after such
change in GAAP or in the application thereof, then such provision shall be
interpreted on the basis of GAAP as in effect and applied immediately before
such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith.

This Agreement may be executed and delivered (including by facsimile
transmission) in one or more counterparts, and by the different parties hereto
in separate counterparts, each of which shall be deemed to be an original, but
all of which taken together shall constitute one and the same agreement.

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

"Company"

E-LOAN, INC.

/s/ Joseph J. Kennedy

Name: Joseph J. Kennedy

Title: President and COO

"Purchaser"

THE CHARLES SCHWAB CORPORATION

/s/ Christopher V. Dodds

Name: Christopher V. Dodds

Title: EVP, CFO

EXHIBIT A

Note

EXHIBIT B

Security Agreement

EXHIBIT C

Rights Agreement

EXHIBIT D

Intercreditor Agreements

EXHIBIT E

Legal Counsel Opinion Letter

EXHIBIT F

Warrant

 

 

 



 

 

 

NOTE PURCHASE AGREEMENT
dated as of
July 12, 2001
between
E-LOAN, INC.
and
THE CHARLES SCHWAB CORPORATION

 

 

 



ARTICLE I Purchase and Sale of the Note *

SECTION 1.01. Purchase and Sale of the Note *

SECTION 1.02. The Closing 12 *

SECTION 1.03. Purchaser *

ARTICLE II Representations and Warranties of the Company *

SECTION 2.01. Organization; Good Standing *

SECTION 2.02. Capital Stock *

SECTION 2.03. Authority; Execution and Delivery; Enforceability *

SECTION 2.04. Conversion Shares *

SECTION 2.05. No Consent *

SECTION 2.06. Authorization *

SECTION 2.07. Control *

SECTION 2.08. Property conducted *

SECTION 2.09. Intellectual Property *

SECTION 2.10. Litigation *

SECTION 2.11. Regulatory; No Violation; No Conflicts *

SECTION 2.12. Material Contracts *

SECTION 2.13. Financial Information *

SECTION 2.14. No Voting Agreement *

SECTION 2.15. No Brokers or Finders *

SECTION 2.16. Taxes *

SECTION 2.17. Disclosure *

SECTION 2.18. Environmental Matters *

SECTION 2.19. Investment and Holding Company Status *

SECTION 2.20. ERISA *

SECTION 2.21. Insurance *

SECTION 2.22. Sources of Available Funds *

SECTION 2.23. Maintenance of Common Stock *

SECTION 2.24. Employee and Labor Matters *

SECTION 2.25. Certain Regulatory Matters *

SECTION 2.26. Acknowledgment Regarding Purchaser's Investment *

ARTICLE III Representations and Warranties of Purchaser *

SECTION 3.01. Investment for Own Account *

SECTION 3.02. Offering Exemption *

SECTION 3.03. Legends *

SECTION 3.04. Removal of Legend *

SECTION 3.05. Acts and Proceedings *

SECTION 3.06. No Brokers or Finders *

ARTICLE IV Covenants of the Purchaser *

SECTION 4.01. Sales *

ARTICLE V Conditions *

SECTION 5.01. Conditions of the Purchaser's Obligations *

SECTION 5.02. Conditions of the Company's Obligations *

ARTICLE VI Covenants of the Company *

SECTION 6.01. Existence; Conduct of Business *

SECTION 6.02. Payment of Obligations *

SECTION 6.03. Maintenance of Properties *

SECTION 6.04. Insurance *

SECTION 6.05. Compliance with Laws *

SECTION 6.06. SEC Disclosures *

SECTION 6.07. Covenants in Original Purchase Agreement *

SECTION 6.08. Use of Proceeds *

SECTION 6.09. Maintenance on Nasdaq National Market, Listing of Conversion
Shares *

SECTION 6.10. Reservation of Conversion Shares *

SECTION 6.11. Transfer Agent Instructions *

SECTION 6.12. Actions to Ensure Closing *

SECTION 6.13. Notification of Redemption Right *

SECTION 6.14. Perfection of Security Interest *

ARTICLE VII Miscellaneous *

SECTION 7.01. Notices *

SECTION 7.02. Waivers; Amendments *

SECTION 7.03. Expenses *

SECTION 7.04. Survival *

SECTION 7.05. Severability *

SECTION 7.06. Governing Law *

SECTION 7.07. Successors and Assigns *

SECTION 7.08. Headings *

SECTION 7.09. Directly or Indirectly *

SECTION 7.10. Legal Counsel *

ARTICLE VIII Definitions *

SECTION 8.01. Defined Terms *

SECTION 8.02. Terms Generally *

SECTION 8.03. Accounting Terms; GAAP *




--------------------------------------------------------------------------------


